Title: To Benjamin Franklin from William Temple Franklin, 12 October 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					Dear & Hond Sir,
					London, 12. Oct. 1784.—
				
				I this Instant receiv’d your Letter of the 2d.— It gives me inexpressible Grief to learn that you have been so long without receiving any Letter from me, & that you attribute it to my neglect! I can assure you—you wrong me,—for I have wrote, I think constantly every Week;—some of my Letters went by Private Hands, others by the Post: the former may have been long in getting to you or lost;—the latter must have reached you, if given to the Bell-man by the People here, as I directed, and which I cannot think was neglected.— I could not keep Copies of my Letters, but I wished I had taken down their several Dates,—and I will in future. To the best of my Recollection this is my 10th. Letter since I left home.— But enough of this—the Arrival of my Letters must have already justified me. Alexr indeed mentions your having recd one two days after your Letter— I wish therefore you had kept it back, it gave me great uneasiness!—but I suppose you had already sent it.
				The Abbé & Ld Fitzmaurice arrived only last Night a 12 a Clock—& they set off this Morg at 9. for Bowood;— It was not ’till Eleven that I heard of their Arrival, so that I have not been able to see them.— The Abbé wrote me a Note, with the Prints &ca—mentioning the Reason for his not calling on me,—informing me that he purpos’d returning to Paris the beginning of next Month—& wishing me to let him know my

Plan;—which I shall do,—and shall be happy if we can arrange Matters so as to return together;—tho I doubt it: for unless I receive a farther Congé from you, I shall certainly sett off much sooner than the Abbé purposes doing.—
				Mrs. Hewson has at length determined to accept your Proposal— I did not urge her to it:— The Friends she has consulted have advised her:— Mrs. Blount is the principal One; and would, I believe, herself be of the Party—did she understand French—but she does not even read it. Mrs. H. has some Arrangements to take, but we shall I believe be with you at the End of the Month—unless I receive Letters from you to detain me:— Mrs. Sargent, withom I have been spending 2 Days in the Country, hopes I shall,—& if I do, has made me promise to make her another Visit.— I never in my Life I think, on so short an Acquaintance, took so great a liking for any two Persons as for Mr. & Mrs. Sargent:— It is true I had often heard you speak of them—& their attachment for you cannot be surpass’d.— Their Sentiments for you have been imbib’d by all their Neighbourhood.— At the Houses we visited—I think I met with no less than three of your Busts—& two of your Portraits in Oil.— Lord Stanhope—& his Son Ld. Mahon, (who live at abt. 3 Miles from Mr. Sargents),—recd me very politely,—& express’d the greatest Respect for you.— I have a Book for you from Ld. Stanhope—& another for the Society at Philada.— I gave Mrs. Sargent several Pieces of your Writing, who was infinitely pleased with them, & thinks the Dialogue with Made la Goute,—ought to be publish’d for the Benefit of Mankind.—
				I have much more to tell you but must leave you for the present, it being 5 a Clock—and I am engag’d to dine at Pardises

with Dr: Blagden, & others of the Rl. Society.— Charettier setts off tomorrow for Paris,—I shall send you some Pamphlets by him, & if possible write again. Adieu for the present—& believe me as ever—my dearest Sir, Your most dutiful & affecte. Grandson
				
					W. T. Franklin.
					(Remember to all Friends.)B Franklin Esqr.—
				
			